

117 SRES 31 IS: Expressing the Senate's opposition to the current, ineffective JCPOA.
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 31IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mr. Scott of Florida (for himself, Mr. Cramer, and Ms. Ernst) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the Senate's opposition to the current, ineffective JCPOA.Whereas the Joint Comprehensive Plan of Action (referred to in this preamble as the JCPOA) was agreed to in July 2015 by the Islamic Republic of Iran, the United States, and 5 other major world powers, and was formally adopted in October 2015;Whereas in October 2015, Iran conducted a ballistic missile test in violation of United Nations Security Council Resolution 2231 (2015);Whereas in November 2015, Iran tested 2 medium-range ballistic missile capable of carrying multiple warheads;Whereas in March 2016, Iran launched 2 ballistic missiles;Whereas in April 2018, Iran issued one of its many threats to annihilate Israel;Whereas in May 2019, Iran, while still obligated to the terms of the JCPOA, announced that it will not be bound to limits on heavy water and enriched uranium stockpiles;Whereas in July 2019—(1)Iran exceeded limitations imposed by the JCPOA on its enriched uranium stockpile; and (2)the International Atomic Energy Agency (referred to in this preamble as the IAEA) verified that Iran had stockpiled enriched uranium in excess of the 300 kilograms limit;Whereas in September 2019—(1)Iran announced that it will continue to advance centrifuges, which is a violation of the JCPOA; and(2)the IAEA verified that Iran had started to install advanced centrifuges that exceeds the permitted amount under the JCPOA;Whereas in November 2019—(1)the IAEA verified that Iranian technicians began to enrich uranium up to 4.5 percent, which is greater than the JCPOA limit of 3.67 percent; and(2)Iran breached the heavy water stockpile cap that was imposed by the JCPOA; andWhereas in January 2021, Iran started installing equipment for the production of uranium metal, which violates the JCPOA:Now, therefore, be itThat the Senate—(1)urges the President not to return the United States to the JCPOA unless—(A)the JCPOA is revised to verifiably and permanently remove Iran’s ability to develop nuclear weapons and produce ballistic missiles;(B)the JCPOA is revised to require Iran to eliminate its nuclear infrastructure because Iranian ability to enrich uranium (even if enrichment is ostensibly for peaceful purposes) inevitably leads to a nuclear weapons capable regime and spurs proliferation in the region;(C)Israel and other United States allies in the Middle East are consulted and their views are incorporated into the revised JCPOA;(D)Iran is required to refrain from sponsoring, aiding, or abetting terrorist proxies and militias;(E)international inspectors are provided with unlimited and immediate access to any suspect enrichment or weaponization site; and(F)Iran—(i)verifiably and completely reveals all of its undeclared nuclear activities discovered in the Iran Nuclear Archives and publicized in April 2018; and (ii)ceases to develop missiles capable of carrying nuclear warheads;(2)strongly recommends that United States sanctions against the Iranian regime remain in place until Iran has complied with all the elements of the revised JCPOA; and(3)condemns any attempt by the President to circumvent Congress on this issue.